Title: From George Washington to James Potter, 26 October 1782
From: Washington, George
To: Potter, James


                  
                     Sir
                     Head Quarters 26th Octobr 1782
                  
                  I have been honored with your letter of the 19th instant.  The subject, upon which it is written, has never, as you mention, been referred to me by Congress; and should it be, I shall be extremely averse to deciding upon it, for reasons which must be obvious to you.
                  Some little time ago, the Secretary at War made a question upon the expediency of continuing the Garrison at Wyoming—My answer was, that it was my wish, for the sake of discipline, to have it withdrawn: But that it having been placed there by the immediate order of Congress, I did not look upon myself at liberty to withdraw it without their express direction.  The propriety or impropriety of the measure therefore had best be discussed before that Honorable Body.  I have the honor to be Sir Your most obt and hble Servt
                  
                     Go: Washington
                  
               